UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($ Alabama1.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/16 2,500,000 2,848,050 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,160,570 Auburn University, General Fee Revenue 4.00 6/1/15 1,690,000 1,831,267 Alaska.5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,170,820 Arizona1.1% Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,280,040 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,027,039 California8.7% California, GO 5.00 9/1/16 2,500,000 2,862,125 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,817,418 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/15 2,695,000 3,050,902 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.15 8/1/14 3,625,000 3,725,014 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/15 7,335,000 8,169,063 California State Public Works Board, LR (The Regents of the Univeristy of California) (Various Univeristy of California Projects) 5.00 12/1/15 5,000,000 5,627,650 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,199,680 East Bay Municipal Utility District, Water System Revenue 5.00 6/1/16 5,000,000 5,752,600 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,354,950 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,140,420 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,552,558 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 5.00 7/1/14 3,000,000 3,210,390 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 4.00 7/1/16 2,000,000 2,231,120 Stockton Unified School District, GO 3.00 7/1/14 700,000 720,370 Colorado.4% Denver City and County, Airport System Revenue 5.00 11/15/16 1,000,000 1,138,990 Jefferson County Schoold District Number R-1, GO 3.00 12/15/16 1,000,000 1,085,900 Connecticut1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/15 7,500,000 8,468,550 District of Columbia.2% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,398,756 Florida10.2% Broward County School Board, COP (Master Purchase Purchase Agreement) 5.00 7/1/16 1,500,000 1,686,825 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/15 2,000,000 2,182,180 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,830,660 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,648,400 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,671,025 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 5,742,704 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,419,949 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,801,128 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,333,337 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 2,001,460 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,495,902 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,216,570 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 4,125,065 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,077,440 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,141,132 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,135,880 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,444,825 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,609,800 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,164,994 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,809,857 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/15 2,080,000 2,327,707 Georgia2.2% Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,626,450 Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,869,125 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 1,000,000 1,155,970 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 3,175,172 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 5,957,278 Illinois6.7% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/16 3,575,000 4,012,223 Chicago, Passenger Facility Charge Revenue (Chicago O'Hare International Airport) 5.00 1/1/15 1,000,000 1,085,570 Illinois GO 5.00 1/1/14 5,560,000 5,790,684 Illinois, GO 5.00 1/1/15 2,665,000 2,866,474 Illinois, GO 5.00 1/1/16 2,500,000 2,769,350 Illinois, Sales Tax Revenue 4.00 6/15/16 2,750,000 3,053,297 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/16 5,050,000 5,790,078 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,414,561 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,768,600 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/14 3,800,000 4,010,976 Indiana1.7% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,132,751 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,216,140 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,239,299 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,194,430 Kansas.4% Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,212,049 Louisiana1.1% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,174,542 Maryland4.2% Baltimore County, GO (Consolidated Public Improvement) 5.00 11/1/15 5,600,000 6,317,864 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/15 3,435,000 3,838,613 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 6/1/16 7,000,000 8,048,250 Montgomery County, GO (Consolidated Public Improvement) 5.00 7/1/16 5,105,000 5,892,395 Massachusetts2.5% Massachusetts, GO (Consolidated Loan) 5.00 12/1/16 5,000,000 5,826,000 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,219,360 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 700,102 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,396,733 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 4,208,491 Michigan3.7% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,314,781 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/15 1,000,000 1,075,210 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/16 1,000,000 1,086,960 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 1/15/15 4,300,000 4,697,965 Michigan Finance Authority, Clean Water Revolving Fund Revenue 5.00 10/1/15 5,000,000 5,610,050 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,694,025 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/14 2,500,000 2,695,725 Minnesota1.7% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 6,416,201 Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,485,467 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,772,396 Missouri1.9% Missouri Board of Fund Commissioners, GO (Fourth State Building) 4.00 10/1/16 3,700,000 4,169,456 Missouri Board of Public Buildings, Special Obligation Revenue 4.00 10/1/15 3,000,000 3,280,770 Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,452,640 Nebraska.7% Omaha Public Power District, Electric System Revenue 5.00 2/1/16 3,770,000 4,275,746 Nevada.7% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,066,150 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 2,844,483 New Jersey1.6% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/15 5,000,000 5,536,400 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,870,246 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,800,336 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 215,000 225,294 New Mexico1.3% Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 4,020,843 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,199,650 New York10.7% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,853,582 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,301,048 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/1/15 2,750,000 3,091,715 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,759,350 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 1,000,000 1,151,870 Metropolitan Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/15 2,645,000 2,966,632 New York City, GO 5.00 8/1/15 2,000,000 2,221,840 New York City, GO 5.00 8/1/16 5,725,000 6,564,113 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,178,160 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,188,020 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 860,000 893,084 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 5,000,000 5,805,150 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,259,950 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,095,390 New York State Dormitory Authority, School Districts Revenue (Bond Financing Program) 5.00 10/1/16 2,825,000 3,229,738 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,835,300 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,696,550 Port Authority of New York and New Jersey (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,584,340 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,699,695 North Carolina1.0% Wake County, GO (School Bonds) 5.00 2/1/17 5,100,000 5,989,338 Ohio1.1% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,685,960 Ohio State University, General Receipts Bonds 5.00 12/1/14 70,000 76,243 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,195,000 1,299,168 Oklahoma1.5% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,376,080 Tulsa County Industrial Authority, Educational Facilities Lease Revenue (Broken Arrow Public Schools Project) 4.00 9/1/15 2,100,000 2,272,977 Oregon.3% Oregon, GO (State Property - Various Projects) 5.00 5/1/16 1,750,000 2,003,225 Pennsylvania8.4% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,064,180 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,078,700 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 3,750,000 4,099,500 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/15 3,400,000 3,720,382 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,095,780 Pennsylvania, GO 5.00 7/15/14 3,000,000 3,214,470 Pennsylvania, GO 5.00 5/1/17 3,860,000 4,540,441 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,292,664 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,745,245 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 12,837,200 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 5,940,312 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,536,760 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,329,840 South Carolina.9% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,838,138 Columbia, Waterworks and Sewer System Revenue 4.00 2/1/15 1,000,000 1,072,990 Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 1,044,780 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,046,220 Tennessee.9% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,436,900 Texas7.3% Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,643,580 Comal Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/1/17 1,590,000 1,854,671 Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/16 1,250,000 1,390,450 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,651,485 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,364,195 Fort Worth, Water and Sewer System Improvement Revenue 5.00 2/15/16 2,115,000 2,397,839 Garland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,815,000 1,988,732 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 3,021,252 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/15 2,800,000 3,081,092 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,560,568 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,316 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,322 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,316 Lower Colorado River Authority, Revenue 5.00 5/15/14 985,000 1,047,104 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 6.00 8/1/13 2,500,000 2,569,000 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,494,644 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,130,070 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 705,000 724,106 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,590,792 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,055,800 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/16 4,415,000 4,996,588 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/15 1,900,000 2,123,250 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/16 1,120,000 1,294,563 Waco, GO 4.00 2/1/16 1,000,000 1,098,480 Utah.3% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,597,710 Virginia3.2% Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,699,171 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,613,130 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,555,200 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,145,980 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,145,980 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,149,039 Washington3.9% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/15 1,500,000 1,648,365 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,803,309 King County, Sewer Revenue 5.00 1/1/16 5,000,000 5,644,350 Port of Seattle, Intermediate Lien Revenue 3.00 8/1/15 2,400,000 2,523,480 Port of Seattle, Limited Tax GO 5.00 12/1/15 1,050,000 1,169,721 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,639,875 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,297,354 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,748,650 Wisconsin1.2% Wisconsin, GO 5.00 5/1/16 1,500,000 1,713,630 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,471,065 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,462,224 U.S. Related2.0% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,389,999 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,049,820 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,791,029 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,209,050 Virgin Islands Public Finance Authority, Senior Lien Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/13 1,000,000 1,027,100 Total Long-Term Municipal Investments (cost $552,965,144) Short-Term Municipal Coupon Maturity Principal Investment.0% Rate (%) Date Amount ($) Value ($) Pennsylvania; Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) (cost $200,000) 0.08 1/2/13 200,000 a Total Investments (cost $553,165,144) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at December 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2012, net unrealized appreciation on investments was $9,882,025 of which $10,119,756 related to appreciated investment securities and $237,731 related to depreciated investment securities. At December 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 563,047,169 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 By: /s/ James Windels James Windels Treasurer Date: February 26, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
